          Case 1:16-cr-00809-VM Document 379 Filed 11/29/19 Page 1 of 7


                         LAW OFFitE OF SAM A. SCHMIDT
                                    J15 BROADWAY
                                  NEW YORK, N.Y. 10006
                                         (212) 346-4666
                                   FAC/SIMILE (212) 346-4668
                                   lawschmidt@aol.com
                                      I



Sam A. Schmidt, Esq.



                                                           November 27, 2019

Honorable Victor Marrero                                         USDCSDNY
United States District Court Judge    1
                                                                 DOCUMENT
500 Pearl Street
New York, NY 10007

       Re:
                                      '
                United States v. Randp Torres, et al
                                                                .DOC #:
                                                                DATE FILED:
                                                                               f;:
                                                                 ELECTRONICALLY FILED
                                                                            . ··   7
                                                                               r=12 ,f
                                                                                    ~
                16 Cr. 809 (VM)

Dear Hon. Judge Marrero:

       We are now less than ten ( 1q~ weeks prior to commencing trial on the above
case. Defense counsel is still in the;process of reviewing the enormous amount of
social media and telephone recordit;1gs material. For material that is not designated
                                      I

"For Attorney Eyes Only" we have had access to our client's assistance in order to
                                      1

translate words and symbols that a* slang and now have a better understanding of
that material and the need for furthtr investigation that has resulted from such
material. As for the material that h~s been designated "Attorney Eyes Only" (A~O)
we have not been able to been able Jo consult with our client not only to decipher
the actual words or symbols but mdre importantly, to understand the context of the
statements made.

       When a photograph, symbol~ comment or whatever is on a non AEO
account, we are able to print out or;make a "snip" of the post with the resulting
comments, show it to and then discuss it with our client. When the photograph,
symbol, comment or whatever originates on an AEO account, even if our client or
any other non AEO account viewed and commented on it, we are unable to review
the photograph, symbol, comment ~r whatever that caused our client or others to
comment on it. Since these posts rctely makes sense without the full context of the
original post and comments made ijy others and are three (3) to five (5) years old,
just showing out client's comment br whatever does not help us understand the post
making it impossible for us to determine whether such is relevant or helpful for our

                                              1
                        Case 1:16-cr-00809-VM D<l>cument 379 Filed 11/29/19 Page 2 of 7

LAW OFFICE OF SAM A. SCHMIOT
                                                            '

defense or requires additional inves~igation.

       At the present time, I have mpre than 300 pages ofFacebook posts with its
comments (not direct messages) tha)t I want to review with my client that are from
AEO accounts. I expect that there "i7ill be another 300+ pages as we get through all
of our searches. Of these pages, apnroximately 50% are posts where my client or
other trial defendant have commen~edI
                                         or are tagged. That means he or they had
access to the post and comments, aJ11.d the ability to see the post and all of the
comments when it was posted and lltntil the account was closed. However, only his
comment, not the rest of the post wbuld appear in the archive.zip folder of that
person we received from the government.
                                                           I

                                                            '
       For example, if Randy Torre~ commented on a photograph, post or status
update of an "Attorneys Eyes Only'~ account, Mr. Torres' Facebook account would,
                                                           I

at most, reflect his comment, date :jllld time made, but would not have any
information relating to what was otiiginally posted to cause Mr. Torres to make a
comment or reflect any other comment to that post made by any other person.
However, as a result of Mr. Torres'commenting on a post, he would have had
access to all of the photographs, st~tus updates and comments relating to the post in
real time when accessing his own ~acebook account. Therefore, the original posts
and all comments would have been1 known to him. Since most of the posts relate to
the period from 2014 to 2016, it is impossible for him to remember the context or
meaning of even his own post without seeing it.

       The pages we wish to review with Mr. Torres are the product ofus making
"snips" from the Facebook data. I ~ attaching an example of what a snip looks
like. However, in the Prince Nasee]jn account received from the government we
would see these entries but not the ~hoto or other comments.



 rie1ij~0~:2a                            ~t~aztqQi\chu'too, CG::I::::
Ills:o0:01 ''                              '"~ , .... ,I
f ~/t:J¥t:'L   '_>'\,<,:} L,c,,.-'.";              ,,.,·,.J. ..... h,,w·,A,,,   •••·,, · , ,.,.,,c:=;:;,::;=:,,,=:::::::=:::;:




Obviously, Mr. Torres would have !seen the photo to have commented on it.
Though the "snip" identifies who opginally posted it, defense counsel does not
need to identify to Mr. Torres from what account we obtained the snip. No private
                                                        I




                                                                          2
           case 1:16-cr-00809-VM D~cument 379 Filed 11/29/19 Page 3 of 7

LAW OFFICE OF SAM A. SCHMl~T

information is contained in the snip~. 1
                                            I


      I have attached a non AEO ppst three page snip that is filed ECF with the
redacted submission to demonstrat1 the full post and what would be seen on Mr.
Torres Facebook account. The snip~contains a photograph posted on Mr. Feliz
Facebook page with fifty-four(54) ,ikes or comments, including three (3) by Prince
Naseem, Randy Torres. On Mr. To*es Facebook data received from the
government, just the three (3) comrp.ents would appear. There would be no
photograph nor the other fifty-one ~51) comments or likes.

      Significantly, many of the affidavits provided by the government in
discovery, including redacted ones, cite Facebook comments from AEO accounts.
                                            1

For example, in 19 Mag 6389redacted, a Direct Message,          redacted
                                   :       thus demonstrating that the government
had access to redacted Facebook <jtccount. In fact, even in the redacted affidavit,
the government acknowledged seeking to obtain redacted account even though his
account remains for AEO.

      We also note that though the Igovernment claimed that many of the AEO
accounts are "3500" or "Giglio" material, the posts where our client is tagged,
commented or even mentioned is material that we should have received as
discovery under Rule 16(a)(l)(B)(i) and (a)(l)(E). This is especially true since
defendants do not have the ability tb obtain Facebook on our own.

      In its August 5, 2019 letter opposing modification of the protective order the
government stated that the purposei
                                 •  I
                                      of the AEO classification was "to protect the
account owners' privacy and safet~." The government also noted that
                                        I

           the social media returns cdntain a wealth of personal and private
           information far beyond thalt contained in the cover page of the
           return, which sets out cert~in identity information. For instance, the
           returns contain countless cbnfidential communications and details
           of those uncharged indivi~uals' private lives completely unrelated
           to the subject matter of thi$ case.
                                        '
                                        i

      We have no desire to violate:the privacy of these account holders. We are not

       1
          The full snip will be filed und¢r seal and provided to the government and the Court
with the unredacted submission.          '

                                                3
                                          '
            case 1:16-cr-00809-VM D¢lcument 379 Filed 11/29/19 Page 4 of 7

LAW OFFICE OF SAM A. SCHMibT
                                          '

presently requesting to review the direct messages retrieved from those whose
accounts are designated AEO at thi$ time. 2 We are seeking to review and discuss
only Facebook posts at this time. Thus, there is no confidential or private
information in these posts. These are posts for all of the account holders Facebook
"friends" to see. Among the "friendls" are Randy Torres, Matute, Owen, Ventura
and others whose accounts are not AEO. In approximately 50% of the snips of the
posts, one or more of the above detbndants responded to the posts we seek to show
our client. Further, at this point, wei a re not requesting that our client kept the page
or snip but simply review it with c~unsel. 3
                                          '


       As for safety concerns, had defense counsel received access to the accounts
without a more limited protective order that allowed our client to view the material,
there would have been no differenttation among the accounts, i.e., no one would
have known who were prospective !witnesses since apparently all the accounts
relate to members of the "Rollin' 30s Crips" cited in the indictment. Further, even
before receiving the "For Attorney Eyes Only" material it was obvious to all
counsel and defendants who are li1¢ly cooperators - those who are not trial
defendants but have not yet been sentenced.

      Again, we are not requestingj at ths time that our clients have full and
complete access to those Facebook,accounts but that we be able to show and
discuss with them specific posts thljlt include photographs, comments and symbols.

       We have conferred with the t;overnment in an attempt to resolve this issue
prior to making this request to yout Honor. We provided an example of one of the
posts we sought to review and discuss with our client. The government's position
on this matter is both illuminating and cryptic. Even as to the Facebook posts that
Mr. Torres actually responded to, the government refused to agree to modify the
protective order to allow a simple fFView with Mr. Torres. Though the government
acknowledged that it "is very possible that there are posts for which we would not
object to you sharing them with your client" it suggested that we first provide the

        2
         The data received from Facebopk for an account of a person who is a party to a Direct
Message thread, unlike posts, will refle¢t all of the messages in the thread. Since most of the
threads we need to discuss with Mr. Tortes at this time can be found in the non AEO accounts,
we are not presently seeking to review tlµ.e Direct Message threads from the AEO accounts.
However, will need to do so with ample1time prior to trial.
        3
         The government's concern ab~ut privacy seems selective. Few if any of the owners of
the accounts that are freely accessible to: the defendants were asked to authorize disclosure of the
 entire accounts, personal material incluqed, before being turned over to the defense counsel.
                                                 4
         Case 1:16-cr-00809-VM D<i>cument 379 Filed 11/29/19 Page 5 of 7
                                                I
                                                I




LAW OFFICE OF SAM A. SCHMIJl>T

pages or snips to them for approval !noting its position that there are "significant
safety and privacy concerns implic~ted by the Facebook returns."
                                                I
                                                I


       This is untenable. Bringing tlp_e government's attention to posts that interest
us provide substantial clues to how !we are preparing potential defenses and provide
information to the government to a~sist preparation of their witnesses for direct and
cross-examination. It may even draw attention to potential damaging information
that the government is unaware of. !
                                            I
                                            I



       By reviewing and not giving icopies of paper snips from only the public
Facebook posts we assumed that th~ privacy and confidentiality concerns would be
satisfied. By noting that the likely qooperators were already known for our client
and that the AEO accounts include~ others who were not cooperating, we assumed
that Mr. Torres would receive no a4ditional information as to the identity of the
cooperating witnesses. Further, by the government stating that it "is very possible
                                            I


that there are posts for which we wpuld not object to you sharing them with your
client," we understood that the iderltification of the person who posted the photo,
                                      I     •
comment or status up date was not ~ secunty concern.
                                        I
                                        I


       We were baffled. By using naper snips of public Facebook posts of all the
AEO accounts without identifying }Vhich may be cooperators, we thought that we
dealt with the legitimate concerns 9fthe government. Nevertheless we continued to
seek a resolution without addressing your Honor. We asked the government to
identify the nature of their concern$ and/or provide us examples ofFacebook posts
or comments that raised its concerns. We wrote that we
                                        I


         can assure you that none qf the snips are embarrassing personal.
         Other than the identity of the FB account, we don't have any idea of
         what security issues you ate concerned. Since this is paper, we can
         redact names of family mdmbers of the AEO account holders if that
                                    I
         1s a concern.

The government refused.             I



                                    i
       Just so it is clear to your Hotlor, when we review a Facebook post with our
client, will not identify the person t,ho posted it as a cooperator, non cooperator,
witness or non witness. If the govetnment wishes us to redact names of family
members of the posters that appear; on the snips and are not associated with any
alleged gang activity, we will do sq.
                                    I




                                                    5
           Case 1:16-cr-00809-VM DQcument 379 · Fi.led 11/29/19 Page 6 of 7
                                                 I


                                                 I



LAW OFFICE OF SAM A. SCHMIJ!>T

       So far we have spent literally!hundreds of hours reviewing the electronic
data in order for us to be able to li~it the material that we must show our client in
order to adequately prepare for triali.
                                                 I



                                             :
       We also request that we be p¢rmitted to review prison calls we received from
the government that was designateq AEO where any of the trial defendants
participated. As such calls directly ~nvolve the defendants facing trial, it is not 3500
but discovery material. Significantly, defendants are already aware that the
government has subpoenaed prison telephone calls of Rollin' 30s members. In its
                                             1



unredacted AND redacted versions lof a 2017 affidavit, 17 Mag. 3221, the
                                             I

government stated

           11 e. After Chafla's murdert various members ofthe Stratford
           Avenue Crew discussed the incident in recorded prison calls. Of
                                             I


           note, a few days after the njmrder, CHRISTOPHER DOMENA,
           a/k/a "Lil T," spoke on or 1round March 30, 2015 with his brother,
           TOMAS DOMENA, a/k/a '"Big T," during which conversation
           TOMAS asked whether CWRISTOPHER had anything to do with
           "it." TOMAS said that he '1had seen that shit on the news" and that
           he knew it was "Dirt and ypur dumb ass, ·bro." CHRISTOPHER
           affirmed that he "was then-!" but that the video "only really showed
           Dirt." TOMAS then asked who Dirt "did that to," and
           CHRISTOPHER replied "~o Lucca." CHRISTOPHER confirmed
           that Dirt had used "the bitdh. 4

17 MAG 3221 at page 13.
                                         I




       During our conversation witb the government one of the prosecutors said, in
sum and substance, "I had the samJ problem you had about understanding the posts
and context of them. But if you just keep reviewing the Facebook materials, you
will eventually be able to understa~d what they all means." Perhaps the defense
team is not as sharp as the prosecu~ors. Perhaps their access to and consultation
with cooperating witnesses made i~ easier for them to understand the context. We,
                                         I

unfortunately, do not have any alleied member of the Rollin' 30s to consult with as
to the Facebook posts from the AEO accounts.
                                         I
                                         I




       4
           Paragraph 12h reflects anothe~ recorded prison call.
                                         I
                                                     6
         Case 1:16-cr-00809-VM D<i)cument 379 Filed 11/29/19 Page 7 of 7

LAW OFFICE OF SAM A. SCHMI~T
                                                   I
       It is of great important that c1unsel fully understand and organize the social
media material before receiving thejactual 3500 material. We must have the time to
correlate the actual 3500 material \\fith the terrabytes of material from the social
media accounts. If your Honor reqljl-ests, we are willing to present in camera
additional snips including some that would likely preview our defense.
                                                   I


                                                   '
       Preventing counsel from consulting with our clients even after we have spent
an enormous amount of time reviewing the material and preparing "snips" that
appears to completely eliminate thei security and privacy concerns is clearly a
violation of our clients' due proced rights.
                                                   '
                                                   i
      I respectfully request that yolr Honor modify the protective order as
requested.

                                                                   Respectfully,
                                                                         /s/
                                                                   Sam A. Schmidt
                                                                   Andrew M. J. Bernstein
                                                                   Attorneys for Randy Torres




                     I   '-y
                          .
                             :. - -        .   I
                                       ...,::::,r      "- _.   ,c - ~   ·=---·
                     SO ORDEREl>~ i

                         I )--t-lt
                      DATE    .
                                   .  I.
                                               1




                                                               7
          2·01.5-.11-15 21:03:3'1      casEl 1:16-cr-00809-VM Document 37
Upload IP: 2401:db00:11::ld20:face:014d:0
 ,   AJbur:n Name: Instagr:am Photos
                  Tags:




                                                                                             -·.  -
                                                                            YOU NOW LOW @ .. dxrtc~cocaina
                                             COMMENTS:
                                             2015-ll-:1,s -21:04;'45         leF~ Loco
                                             2015-11-15 21;05:02             JeFe Loco,
                                             201s~1:1..:1s 21:os:01          JeFeLoco,
                                             2015-11'-15 2l·OS:l3
                                              '"    .,     .~  .             ~eFeLoco.
                                             2015-11-15 21;05:53'            Jefe . .Loco
                                             2ors-11-1s 21:oa:27             Billy--Blanco
                                             20.15-l1-lS 21:08:38            Billy Blanco
'-"',......,   ·~        .... ,,.,   &.. . . . """'"...,.    ""

        asal:16::.cr-00809-VM Documenf, 379:1 Eiled 11/29/19 Page 2 o
2015-11-15 2l:09:28                                                   Valencia Nicole
2015-11-15 21 :09:30                                                 !Valencia Nicole
2015-1:1-15 21:·09:-39                                               IMakaveli Anael
2015-11-15 21:09:.:39                                                !Valencia.Nicole
2015-11.-.15 21:1.0:36                                               IBillv Blanco              Fucctn dead
2015-11-15 21:1.1:22                                                 IBiggaveli Davda           LmaooooH!
2015-11-1.S. 21:11:.39                                               !Coo_k· Harlem
2015-11-15 ~1.:13:04                                                 llefe Loco.
2015-l:t-i5.21:l3:41                                                 !cook Harlem
2015-ll-15:21·~18:. 31
2015-11-15 21.-21•. 07·

2015-11-1~_,71:21:44
2015-11-15 2t~24;;43
                                             ~.
                                                                     !Kyle Malik Spann
                                                                     Hoffa· Ro· 1·1·a

                                                                     Prince Naseem Hame:d
                                                                     !Hoffa RoJla
                                                                                                .••••
                                                                                                M-(lil b~o l,o9kih 'crazyyyyy



                                     •I   r:25;:tEi                  ICoCalna El MafiOweso      1
                                                                                                    .... _   •




2015-il-·lS 21:25:44                                                 Kyle Malik Spann
2015-11-:i.5 21:27:26                                                Jefe Loco
2015-11-15 21;28:13                                                  Prince Naseem Hamed
2Q15-ll-1S ·.zJ.;;28:1~·
2015-ll--15 21:28:38
2015-11-15 21:28:49
                                                                     P.rince Naseem .,_.am,!d
                                                                     Valencia·Nicole
                                                                     Pully Lucfilana
                                                                                                Petty
                                                                                                                 •
2015-11-15 21:28:59                                                  Pullv Luchiana
20l5""11-1S)2l;29~09
- -- -         ... ...   ,..   - -.            --           ......
                                                                     Kvle Malik Spann
Case ~Ol~sr~-tM2§~sment 379-1   HMfa~IW Page 3 of 3
    2015..:11-15 21:29~31         Wasii Rych                  1•9,8
    2:01s-11--:is 21:29:52       ICoCaina El fJlafiOw,eso     INooo
    201s-11..:15 21:30,:02      !Pully Luchiana               ILmao
    2015-11-'15 21:30;17         IKvle Malil( Spann           INiaa·a took
    2015-11-15 21:41:09          IJabari Naseem               ltll
    2015-11-lS 22:1'2:54          Joshua Thomas               • • ,• •
    201s-tl.:.1s 22:44:05         Tee Glizz
    2015-11·-15 22!44:45         IAdelavne.Jazmine Banks
    2015'"'.11-tS 22:53:-18      !Jamal Gudda Balla Hill
    201s·~11-1G i:3:44:18       ling:ervaraas
    2015-1"1-16 14:06;'07        IKyJe Malik Spann
    201s-11-20 04:26:·32         IDavontay PitJman
   ·201s-t1-20 04:'37:45         ICoCain~ El Mafioweso
    2015-11-20 04:-38:'09-       IV~lencitil NJcole
                    :.•:H:S:~   ll-lnff;:1 Dnll::;1
    2015-11-20 04;3,8:59        Hoffa Rolfa
    2015"-11--'20 '04:39:49     CoCaina        El MafiOweso
                                                              ~mfao fµl<k;
    2015;..11.:.20 04:.57:08
    2015'-11-20 04:57:48
   .,2015-11-20 10:06:46
                                LewwGotti
                                ·•valencia Nicole
                                 Purp Rolla
                                                              ••
    201s~11-20 10:13:-15        Kyle Malik Spann
                                                              Nigga   got~
                                                              MaJiOvyes~}
                                                              @(CoCaina
    2015-ii-20 '10:14:37        Purp Rolla                            ,Jvt~Ji
                                                                      ·;,,,   <,·.,.•+
